Citation Nr: 1639228	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-17 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to additional accrued benefits, to include reimbursement of the expense of last sickness and burial.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to November 1945.  She died in June 2009, and the appellant is her nephew.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In July 2016, the appellant testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The appellant has contended that he is entitled to reimbursement for nursing home expenses that he paid on behalf of the Veteran prior to her death in June 2009.  The AOJ has determined that he paid 30 percent of these expenses and that his sister paid 70 percent of these expenses.  He does not dispute this percentage calculation.  See January 2013 Informal Hearing Report.  Rather, he has asserted that the Veteran was entitled to additional money from VA at the time of her death.  

The amount of accrued benefits owed to the Veteran was based on the award of special monthly pension based on the need for regular aid and attendance, which was granted effective June 6, 2007.  See August 2011 rating decision.  The AOJ has indicated that the amount of accrued benefits owed to the Veteran was $9,034.  See November 2012 Informal Hearing Report.  However, it is unclear as to how this amount was calculated.  Therefore, the Board finds that a remand is needed to obtain an explanation from the AOJ as to how the amount of accrued benefits was calculated.  The explanation should include the amounts paid to the Veteran from June 2007 until her death, and the amounts owed to the Veteran based on the award of special monthly pension.  This should also include an explanation of the Veteran's countable income for pension purposes.  

Accordingly, the case is REMANDED for the following actions:

1.  After reviewing the record in its entirety and obtaining any additional needed information, the AOJ should undertake an audit of the Veteran's pension account in order to provide the basis for the calculation of the accrued benefits at issue in this case.  This audit should include the amounts paid to the Veteran from June 2007 until her death and the amounts owed to the Veteran based on the award of special monthly pension.  The types and amounts of countable income for the period at issue should be clearly set forth, including any exclusions or unreimbursed medical expenses, as well as the applicable maximum annual pension rates for the periods at issue.

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph. 

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

